 
Exhibit 10.16
 
SECOND AMENDMENT TO WAIVER AND FORBEARANCE AGREEMENT
 
THIS SECOND AMENDMENT TO WAIVER AND FORBEARANCE AGREEMENT is made on October 13,
2010 (this “Agreement”), by and between Bison Capital Equity Partners II-A,
L.P., a Delaware limited partnership, and Bison Capital Equity Partners II-B,
L.P., a Delaware limited partnership (collectively, “Purchaser”), on the one
hand, and The Center for Wound Healing, Inc., a Nevada corporation (the
“Company”), on the other hand.  Any capitalized term used but not otherwise
defined herein shall have the same meaning as set forth in either the Waiver and
Forbearance Agreement dated as of May 24, 2010 by and between Purchaser and the
Company, as amended by that First Amendment to Waiver and Forbearance Agreement
dated September 17, 2010 (as amended from time to time, the “Forbearance
Agreement”) or the Securities Purchase Agreement dated as of March 31, 2008 by
and between Purchaser and the Company, as amended by the First Amendment to
Securities Purchase Agreement dated as of April 16, 2009, the Second Amendment
to Securities Purchase Agreement dated February 12, 2010, the Third Amendment to
Securities Purchase Agreement dated May 24, 2010 and the Fourth Amendment to
Securities Purchase Agreement dated September 17, 2010 (as otherwise amended,
the “Securities Purchase Agreement”).
 
WHEREAS, Purchaser and the Company entered into the Forbearance Agreement
whereby, among other things, Purchaser agreed to forbear from accelerating the
Obligations as a result of a breach of the EBITDA Covenant and Consolidated
Leverage Ratio Covenant during the Forbearance Period; and
 
WHEREAS, the parties now desire to amend the Forbearance Agreement on the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           Subsection (e) of Section 3 of the Forbearance Agreement is hereby
amended so that "$4,000,000" is inserted in lieu of "$3,500,000".
 
2.           In partial consideration of Purchaser’s agreement to enter into
this Agreement, the Company shall pay to Purchaser, prior to the effectiveness
of this Agreement, all attorneys’ fees and other Purchaser's Expenses incurred
by or on behalf of Purchaser pursuant to, in respect of or otherwise in
connection with this Agreement.
 
3.           Each of the Company, its subsidiaries, affiliates, officers,
directors and representatives (together, the “Releasing Parties” it being
understood that none of the Purchaser or its current or former agents,
employees, officers, directors, owners, limited partners or general partners is
a Releasing Party) fully releases and discharges forever Purchaser and its
current and former agents, employees, officers, directors, owners, limited
partners, general partners, representatives, attorneys, assigns, successors, and
affiliated organizations (hereafter referred to collectively as the “Released
Parties”, it being understood that none of the Company or its subsidiaries is a
Released Party), and each and all of them, from any and all liabilities, claims,
causes of action, charges, complaints, obligations, costs, losses, damages,
injuries, attorneys’ fees, and other legal responsibilities, of any form
whatsoever, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent, which the Releasing Parties have incurred or expect to incur, or now own
or hold, or have at any time heretofore owned or held, or may at any time own,
hold, or claim to hold by reason of any matter or thing arising from any cause
whatsoever prior to the date of this Agreement.  This Agreement does not purport
to release claims that cannot be released as a matter of law.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Each Releasing Party acknowledges and intends that the Released Parties are
being released from unknown and unforeseen claims to the fullest extent
permitted by law and each Releasing Party waives any defenses based
thereon.  Each Releasing Party expressly waives and relinquishes all rights and
benefits that the Releasing Party may have under any statute or other applicable
law comparable to Section 1542 of the California Civil Code, which Section 1542
is intended to protect against an inadvertent release of unknown or unsuspected
claims, and reads as follows:
 
“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”
 
Each Releasing Party, being aware of said Section 1542, hereby expressly waives
any rights the Releasing Party may have under any statutes, other applicable law
or common law principles of similar effect, with respect to the claims purported
to be released hereby.
 
Each Releasing Party covenants and agrees never to commence, prosecute or assist
in any way, or cause, permit or advise to be commenced or prosecuted, any
action, proceeding, or discovery against any Released Party based on any
released claim.
 
Each Releasing Party agrees to indemnify and hold Purchaser and the other
persons and entities released by this Agreement harmless from and against any
and all claims arising from or in connection with any action or proceeding
brought by it or for its benefit or on its initiative contrary to the provisions
of this Agreement.  This Agreement shall be deemed breached and a cause of
action shall accrue immediately upon the commencement of any action or
proceeding contrary to this Agreement, and in any such action or proceeding this
Agreement may be pleaded as a defense by any person or entity released by this
Agreement, or may be asserted by way of cross-complaint, counterclaim or
cross-claim in any such action or proceeding.
 
4.           This Agreement shall not be effective until the date upon which
Purchaser receives each of the following (in each case in form and substance
satisfactory to  Purchaser):
 
(a)          counterparts of this Agreement, duly executed by the Company;
 
(b)          the Consent of Guarantors, in the form attached hereto as Exhibit
A, duly executed by each of Guarantor listed on the signature pages thereto;
 
(c)           a consent, in the form attached hereto as Exhibit B, with respect
to the execution, delivery and performance of this Agreement, duly executed by
Senior Lender; and
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)          all attorneys’ fees and other Purchaser's Expenses incurred by or
on behalf of Purchaser pursuant to, in respect of or otherwise in connection
with this Agreement.
 
5.           This Agreement amends the Forbearance Agreement and all references
to the Forbearance Agreement shall be deemed to incorporate this
Agreement.  Except as specifically set forth herein, all other terms and
conditions of the Forbearance Agreement and other Transaction Documents shall
remain in full force and effect and shall not be affected by this Agreement.
 
6.           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears hereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.
 
7.           Sections 14.5, 14.6, 14.7 and 14.8 of the Securities Purchase
Agreement are hereby incorporated by reference and made a part of this Agreement
mutatis mutandis, except that the references therein to “this Agreement” shall
include this Agreement.
 
8.           The Company confirms and agrees that this Agreement shall
constitute a Transaction Document under the Securities Purchase
Agreement.  Accordingly, it shall be an Event of Default under the Securities
Purchase Agreement if any representation or warranty made or deemed made by the
Company under or in connection with this Agreement shall have been incorrect in
any material respect when made or deemed made or if the Company fails to perform
or comply with any covenant or agreement contained herein.
 
[Signature Page Follows]
 

 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly signed as of the date first above written.
 

 
BISON CAPITAL EQUITY PARTNERS
II-A, L.P.
     
By: BISON CAPITAL PARTNERS II,
LLC, its general partner
     
By:
/s/ Peter S. Macdonald
 
Name: 
Peter S. Macdonald
 
Title:
Managing Member
       
BISON CAPITAL EQUITY PARTNERS
II-B, L.P.
     
By: BISON CAPITAL PARTNERS II,
LLC, its general partner
       
By:
/s/ Peter S. Macdonald
 
Name:
Peter S. Macdonald
 
Title:
Managing Member
       
THE CENTER FOR WOUND HEALING,
INC.
     
By:
/s/ Andrew G. Barnett
 
Name:
Andrew G. Barnett
 
Title:
Chief Executive Officer

 
Signature Page to Second Amendment To Waiver and Forbearance Agreement
 
 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
Consent of Guarantors
 
This Consent of Guarantors (this “Consent”) is delivered to Bison Capital Equity
Partners II-A, L.P., a Delaware limited partnership and Bison Capital Equity
Partners II-B, L.P., a Delaware limited partnership (collectively, “Purchaser”)
with reference to that certain Securities Purchase Agreement dated as of March
31, 2008 by and between Purchaser and the Company, as amended by the First
Amendment to Securities Purchase Agreement dated as of April 16, 2009, the
Second Amendment to Securities Purchase Agreement dated February 12, 2010, the
Third Amendment to Securities Purchase Agreement dated May 24, 2010, the Fourth
Amendment to Securities Purchase Agreement dated September 17, 2010 and the
Fifth Amendment to Securities Purchase Agreement dated as of even date herewith
(as otherwise amended, the “Securities Purchase Agreement”) among Subordinated
Lender and The Center for Wound Healing, Inc., a Nevada corporation (the
“Company”).  Capitalized terms used in this Consent, and not otherwise defined,
are used with the meanings set forth for those terms in the Securities Purchase
Agreement.
 
Each of the undersigned hereby (a) ratifies and reaffirms all of its obligations
to Purchaser under the Transaction Documents to which it is a party, (b)
consents to the execution and delivery by the Company of the Second Amendment To
Waiver and Forbearance Agreement dated as of October 13, 2010 (the “Agreement”),
between Purchaser and the Company, and (c) confirms that each of the Transaction
Documents to which it is a party remains in full force and effect.  Each of the
undersigned agrees that the execution of this Consent is not necessary for the
continued validity and enforceability of the Transaction Documents, but is
executed in order to induce Purchaser to enter into the Agreement.
 
[signature page follows]
 

 
Exhibit A - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound
hereby, has caused this Consent of Guarantors to be executed as of the date of
the Agreement.

 
NEW YORK HYPERBARIC AND WOUND CARE CENTERS, L.L.C.
CFWH (NEW JERSEY) LLC
CFWH (NEW YORK) LLC
CFWH (DELAWARE), LLC
CFWH (PENNSYLVANIA), LLC
CFWH (MASSACHUSETTS), LLC
THE SQUARE HYPERBARIC, LLC
  
By their managers/members
 
THE CENTER FOR WOUND HEALING, INC.
 
By:
   
Andrew G. Barnett
 
Chief Executive Officer
   
THE CENTER FOR WOUND HEALING, INC.
   
By: 
   
Andrew G. Barnett
 
Chief Executive Officer

 
 
Exhibit A - 2

--------------------------------------------------------------------------------

 
 

Exhibit B
 
Consent of Senior Lender
 
CONSENT OF SENIOR LENDER


This Consent of Senior Lender (this “Consent”) is delivered to Bison Capital
Equity Partners II-A, L.P., a Delaware limited partnership and Bison Capital
Equity Partners II-B, L.P., a Delaware limited partnership (collectively,
“Subordinated Lender”) and The Center for Wound Healing, Inc., a Nevada
corporation (the “Company”) with reference to that certain Subordination and
Intercreditor Agreement dated of as March 31, 2008 (as amended or otherwise
modified, the “Subordination Agreement”), among Subordinated Lender, the
Company, and Signature Bank (“Senior Lender”).  Senior Lender has been provided
with a copy of that certain Second Amendment To Waiver and Forbearance Agreement
dated as of October 13, 2010 (the “Agreement”), among Subordinated Lender and
the Company.  Capitalized terms used in this Consent, and not otherwise defined,
are used with the meanings set forth for those terms in the Agreement and/or the
Waiver and Forbearance Agreement dated as of May 24, 2010 by and between
Purchaser and the Company, as amended by that First Amendment to Waiver and
Forbearance Agreement dated September 17, 2010 (as amended from time to time,
the “Forbearance Agreement”).
 
Notwithstanding any contrary terms contained in the Subordination Agreement,
Senior Lender hereby consents to the Agreement.


[signature page follows]

 
Exhibit B - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
caused this Consent of Senior Lender to be executed as of the date of the
Agreement.


SIGNATURE BANK
     
By:
   
Name: 
   
Title:
   

 
 
Exhibit B - 2

--------------------------------------------------------------------------------

 